    Case 4:19-cv-00062-ALM-CAN Document 15 Filed 07/26/21 Page 1 of 1 PageID #: 124




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


     LINDA CAROL GILSTRAP, #2117879                  §
                                                     §
     VS.                                             §              CIVIL ACTION NOS. 4:19cv062
                                                     §
     DIRECTOR, TDCJ-CID                              §

                                        ORDER OF DISMISSAL

            The above-entitled and numbered civil action was referred to United States Magistrate Judge

     Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

     proposed findings of fact and recommendations for the disposition of such actions, has been

     presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

     corpus be denied and dismissed with prejudice. No objections having been timely filed, the Court

     concludes the findings and conclusions of the Magistrate Judge are correct, and adopts the same as

     the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

     case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 26th day of July, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
